Citation Nr: 0120585	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  00-04 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
left hip disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from December 1942 to November 
1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  This case was previously before 
the Board in March 2001, at which time it was remanded to 
afford the veteran a personal hearing. 

In lieu of a personal hearing before a traveling section of 
the Board, the veteran elected to present his testimony at a 
live video conference before the undersigned.  A transcript 
of the video conference held in June 2001 has been associated 
with the record.  


FINDINGS OF FACT

1.  In July 1979, the RO denied the veteran's claim for 
service connection for a bilateral hip disorder.  In 
September 1979, the RO confirmed its prior disallowance, and 
notified the veteran of the decision and his appellate rights 
by letter dated in October 1979.  The veteran did not 
initiate an appeal from the September 1979 decision.  

2.  In August 1989, upon receipt of additional evidence, the 
RO confirmed its prior denial of the veteran's claim for 
service connection for a bilateral hip disorder, and the 
veteran did not initiate an appeal.  

3.  In December 1990, upon receipt of additional evidence, 
the RO confirmed its prior denial of the veteran's claim for 
service connection for a bilateral hip disorder.  The veteran 
was notified of the disallowance and of his appellate rights 
by letter dated March 19, 1991, but he did not initiate an 
appeal.  

4.  Evidence presented or secured since December 1990 bears 
directly and substantially upon the subject matter now under 
consideration (i.e., whether the veteran incurred a left hip 
injury in service, or aggravation thereof), and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the final September 1979 RO decision 
on the merits, which denied the veteran's claim of 
entitlement to service connection for a hip disorder, and the 
final December 1990 RO decision on materiality, which denied 
to reopen the claim, is new and material, and the claim for 
this benefit is reopened.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability that was 
incurred in or aggravated by active service.  38 U.S.C.A 
§ 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") was known as the United States 
Court of Veterans Appeals prior to March 1, 1999.  The Court 
has held that, in order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
C.F.R. §§ 3.307, 3.309 (2000).

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (2000).  Pursuant to 38 U.S.C.A. § 7105(c), a final 
decision by the RO may not thereafter be reopened and 
allowed.  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once an RO 
decision becomes final under section 7105(c), absent the 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by the VA.  See 38 U.S.C.A. §§ 5108, 
7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2000).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a sequential 
analysis.  See generally Elkins v. West, 12 Vet. App. 209 
(1999).  First, the Board must determine whether the veteran 
has submitted new and material evidence under 38 C.F.R. 
§ 3.156(a).  If the Board determines that the submitted 
evidence is not new and material, then the claim cannot be 
reopened.  If new and material evidence is submitted, the 
claim is reopened and, thereafter, the Board must evaluate 
the merits of the claim but only after ensuring that the VA's 
duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  See generally Elkins, supra; Manio v. Derwinski, 
1 Vet. App. 140, 145-46 (1991).  That duty to assist now 
includes adherence to newly enacted legislation. See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).

In that regard, the Board observes that the VCAA left intact 
the requirement that an appellant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C. 
§ 5103A(f). 

The Court has held that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  See Evans v. Brown, 9 Vet. 
App. 273, 284 (1996); see also Hickson v. West, supra (VA 
must review evidence since the last final disallowance). 

By way of a July 1979 rating decision, service connection for 
a hip condition was denied.  That decision was predicated on 
a finding that the veteran's service medical records were 
presumed lost from fire in 1973 at the National Personnel 
Records Center (NPRC) in St. Louis, and that a claim had not 
been filed until 30 years from the time of separation.  
Therefore, the RO decided that, in the absence of evidence 
showing an ongoing disability process, there was no basis for 
conceding service connection.  The veteran was notified of 
the decision in July 1979.  

In September 1979, the RO confirmed its earlier rating 
decision, and determined that service connection for a 
bilateral hip disability remained denied.  In October 1979, 
the RO notified the veteran that it had carefully examined 
the evidence pertaining to his claim, and that the evidence 
submitted did not warrant a change in their previous 
determination which denied service connection for his hip 
condition. 

The September 1979 decision became final when the veteran did 
not initiate an appeal by filing a notice of disagreement 
within one year of the date the notice of the unfavorable 
determination was mailed.  38 C.F.R. §§ 3.104, 19.118, 
19.153 (1978).  The evidence of record at the time of the 
July 1979 and September 1979 RO decisions included service 
information, private treatment records, and lay statements, 
presented in detail below.  

An enlistment document shows that the veteran was inducted 
into service in December 1942.  A separation document shows 
that the veteran received an honorable discharge from service 
in November 1943.  

Private treatment records show that the veteran had been 
examined and treated in December 1971 and February 1972 for 
orthopedic conditions.  Specifically, in December 1971, the 
veteran was treated for an acute lumbosacral sprain.  In a 
letter dated February 17, 1972, Dr. C. stated that he had 
been following the veteran "orthopedically" since December 
31, 1971 for two basic orthopedic disorders.  The first 
disorder was identified as an anomaly of the fifth lumbar 
vertebra, with considerable sclerotic changes of the 
lumbosacral posterior elements, and lumbosacral 
intervertebral disc space.  The second disorder was 
identified as a left hip disorder, which showed typical late 
changes of a moderate slip of the capital femoral epiphysis 
in adolescence.  Dr. C. stated that he believed that the 
veteran's current symptoms originated from the lower lumbar 
area.  In a physical therapy progress report dated February 
25, 1972, it was noted that the veteran had been treated with 
application of hot packs and ultrasound to the left hip 
adductor area. 

In December 1974, Dr. C. certified to VA that the veteran had 
been treated by him for an acute lumbar spine sprain.  

In December 1974, in response to VA's request for the 
veteran's service medical records, the National Personnel 
Records Center (NPRC) in St. Louis, Missouri indicated that 
there was no source from which destroyed medical records 
could be duplicated; which implied that the veteran's service 
medical records had been destroyed.  

In September 1975, the RO included with the record a rating 
decision, on VA Form 21-6796, without narrative discussion, 
but with a series of zeros typed in the narrative section.  
No explanation was given for the inclusion of this rating 
decision with the veteran's claims folder.  

In April 1979, the veteran submitted an application for 
compensation.  Therein, he alleged that he was discharged in 
November 1943 due to a hip disorder which had been 
aggravated.  He indicated that he had received treatment for 
the hip disorder at Angel Island, California, with Battalion 
C of the 218th AAA Gun Battalion, of the United States Army.  

In June 1979, another of the veteran's private physicians, 
Dr. L.P., submitted a letter on the veteran's behalf.  
Therein Dr. L.P., who was a medical doctor, stated that the 
veteran had been reevaluated with regard to his left hip pain 
and impairment of motion.  Upon examination, Dr. L.P. 
determined that the veteran had considerable restriction of 
motion of the left hip joint in all directions.  Attempts to 
rotate the leg were unsuccessful and created considerable 
pain.  The gait showed an obvious limp.  Dr. L.P. noted that 
the findings of the examination substantiated the veteran's 
complaints that, for all practical purposes, he was unable to 
be on his feet for more than two hours, and that he was then 
forced to rest.  Such had been a considerable handicap in the 
conduction of his retail business.  The continuous pain 
episodes also aggravated the veteran's advanced coronary 
artery disease (he had had two major coronaries within the 
last four years).  Dr. L.P. mentioned that the veteran had 
been seen in orthopedic consultation for this problem by Dr. 
C. as well.  

In August 1979, two lay statements, and a statement from a 
medical physician, were received for the record.  In the 
first lay statement, the veteran's friend, A.M., stated that 
he had known the veteran since 1943, and that it was in 1943 
that the veteran explained to him that he was discharged from 
the Army due to a hip condition.  A.M. recalled that the 
veteran told him that the hip problem either arose from, or 
was aggravated by, physical abuse he experienced while in 
service.  A.M. recalled that the veteran had mentioned this 
subject to him on 20 or 30 times during the 36 years that 
they had known each other.  

In the second lay statement, the veteran's comrade, H.R., 
stated that he knew for a definite fact that the veteran was 
discharged from service due to disablement of his hip.  H.R. 
elaborated that the veteran had been inducted long after him 
and discharged far earlier than him.  H.R. remembers 
discussions about whether disablement of a hip was a "neat" 
way out of service or whether it was a terrible and permanent 
handicap; the latter being his opinion.  

In August 1979, Dr. J.S. stated, on VA Form 4138, that he was 
a medical physician, and that from 1956 to 1963, he had a 
general practice wherein he treated the veteran for a chronic 
hip problem of several years duration.  When Dr. J.S. left 
general practice in 1963, his records were scattered, lost or 
destroyed.  He was, therefore, unable to provide medical 
records for the veteran, but he was able to comment that the 
veteran's complaints were genuine.  

Close to 10 years later, in August 1988, the veteran 
initiated another claim for entitlement to service connection 
for an aggravated hip condition. 

In October 1988, the RO requested from NPRC all available 
medical records for the veteran, and indicated that it was a 
"records recovery" case.  In its inquiry, the RO provided 
the veteran's dates of service, service number, and battalion 
information.  

In December 1988, the NPRC responded that there were no 
medical records on file at the NPRC, and that the veteran had 
"fire related service;" which, again, means that his 
service medical records were destroyed by fire at the NPRC in 
1973.  Further guidance for development was suggested.  
Specifically, that the veteran complete a request for 
information needed to reconstruct medical records on NA Form 
13055, for the National Archives and Record Administration 
(NARA).  

In March 1989, the veteran submitted NA Form 13055, and 
indicated therein that the nature of his illness was a hip 
injury in October 1943.  He re-stated his battalion and unit 
information, and indicated that he had been treated for the 
hip injury at Letterman General Hospital in the San 
Francisco, or Oakland, California area.  

In April 1989, the RO resubmitted its request for 
information, and attached the veteran's March 1989 NA Form 
13055.  The RO asked that a search be done in the Surgeon 
General Office's records, regarding the veteran's reported 
hospitalization at Letterman General Hospital.  

In a May 1989 rating decision, the RO confirmed it's prior 
denial of entitlement to service connection for a hip 
disorder, as the evidence presented offered no new basis to 
rebut the previous denial.  The RO noted that no Surgeon 
General Office records were found.  A computer generated 
notice, dated in May 1989, showed that the veteran was sent 
notification that the evidence reviewed was not new and 
material.  Noteworthy, is that there is no record showing 
that the Surgeon General Office records were not found at 
this time, other than this statement provided by the RO in 
the rating decision.  

In August 1989, the NPRC sent two company morning reports, 
which were found after a search of all sick and medical 
reports dated from October 1, 1943 to November 1, 1943.  One 
report, dated on October 16, 1943, shows that the veteran was 
sent to the Oakland Area State Hospital during that week.  
The other report, dated October 27, 1943, shows that the 
veteran was returned from the hospital that week.  The NPRC 
stated that medical records from the Oakland Area State 
Hospital, from October 14, 1943 to October 31, 1943, failed 
to reveal information about the veteran.  

In an August 1989 rating decision, the RO confirmed the prior 
denial of entitlement to service connection for a hip 
disorder.  The RO noted that the morning reports showed that 
he veteran was on sick call status, but no information as to 
the cause of his illness was given.  The RO determined that 
the prior denial, including the premise that an inservice 
injury was not shown, was not rebutted by the available 
evidence. 

In November 1990, the RO received a medical release 
authorization from the veteran and private treatment records 
for the veteran.  Those records showed that x-rays of the 
left hip were taken in December 1978.  During a private 
consultation in March 1984, the veteran reported a history 
that he had a probable slipped femoral epiphysis on the left 
at age 13, that he later aggravated it while in the service, 
and that he was discharged due to the hip disability.  The 
veteran was treated in April 1984 for many ailments, 
including degenerative disease of the left hip, quite 
symptomatic with incapacity.  The veteran was hospitalized in 
April 1984 for a left total hip replacement.  By history, it 
was noted that the veteran was then a 61 year old man who had 
a slipped femoral hip since the age of 18.  Progress reports 
were submitted showing that the veteran underwent post-
operative follow-up evaluation and treatment for the next 
year.  In April 1985, it was noted that he was doing quite 
well, and that his status was stable.  In June 1986, it was 
noted that there had been improvement over the last year.  
None of these records referred to an inservice injury.  

In a December 1990 rating decision, the RO confirmed the 
prior denial of entitlement to service connection for a hip 
disorder, and indicated that hip surgery 40 years after 
service provided no basis to rebut the prior denial.  

By way of a letter dated in February 1991, and mailed on 
March 19, 1991, the RO notified the veteran that his claim 
for service-connected disability for the left hip was denied.  
The RO explained that its July 1979 letter notified him that 
service connection for his hip condition was denied because 
the condition was not incurred in or aggravated by service.  
The RO explained that the veteran had one year from the date 
of the July 1979 letter to appeal or disagree with the 
decision.  As the one year period had expired, that decision 
became final, and that evidence submitted showing hip surgery 
40 years after service contained no report showing service 
incurrence or aggravation and provided no new basis to rebut 
their prior denial of service connection.  The veteran was 
given information about his appellate rights.  

Evidence associated with the claims file subsequent to the 
December 1990 rating decision that denied the veteran's claim 
for service connection for a left hip condition, and 
subsequent notification of the same on March 19, 1991, 
includes duplicative service documents, duplicative private 
medical records, letters from congress to the VA, with an 
attached correspondence from the NPRC, lay statements, and 
personal hearing testimony.  

On March 29, 1991, a Member of Congress made inquiry with VA 
regarding the status of the veteran's claim.  Therein, 
documents from the NPRC were forwarded.  In a letter dated 
October 1976, from NPRC to the veteran's then congressman in 
1976, it was noted that NPRC had inadvertently sent erroneous 
information concerning the veteran's reasons for discharge, 
and that the veteran was discharged for convenience of the 
government, as being unable to meet current physical 
standards for induction.  The letter from NPRC was signed by 
the Chief of Records Reconstruction Branch, and a copy of the 
War Department Circular was enclosed. 

In April 1991, the veteran requested a copy of his VA medical 
records, but did not appeal the RO's adverse decision within 
one year of this notification.

The RO next heard from the veteran in June 1999, when he 
initiated a claim to reopen.  He submitted lay statements in 
support of his claim.  In a statement dated in June 1999, Dr. 
L.P.'s wife indicated that, prior to his death, Dr. L.P. had 
treated the veteran for a left hip condition, which the 
veteran had told her husband occurred during the time of his 
military service.  

In a June 1999 lay statement from the veteran's wife, she 
indicated that she had met the veteran in 1944, at which time 
he had a bad limp on his left side.  When they were married 
in 1945, the veteran complained to her that his left hip 
injury happened during gun practice while he was in service.  
She stated that the veteran had been discharged from the 
hospital and then from service in 1943, due to the left hip 
disability.  

In his June 1999 statement, the veteran indicated that on 
October 15, 1943, he sustained an injury to his hip while 
loading 90 millimeter rounds into the breach of a cannon, and 
that due to the unavailability of his service medical 
records, the injury has not been substantiated.  The veteran 
pointed out that morning reports show that he was sick for 13 
days because of an injury sustained to his hip.  Proof 
positive is that those records show that he went "to sick" 
on October 15, 1943, and "from sick" on October 27, 1943.  
The veteran submitted duplicate copies of his enlistment and 
separation documents, and duplicate copies of the indicated 
morning reports. 

In a July 1999 rating decision, the RO determined that new 
and material evidence adequate to reopen the claim for a 
bilateral hip condition had not been submitted.  The veteran 
was notified of the decision in July 1999, and he thereafter 
perfected this appeal.  In March 2001, the Board remanded 
this case in order to assist the veteran in getting a 
requested hearing before a Member of the Board.  

At a video conference hearing in June 2001, the veteran 
testified that he injured his left hip in service while 
loading an anti-aircraft gun.  The veteran clarified for the 
record that the injury was not bilateral, but that he only 
injured his left hip.  In describing the injury, the veteran 
indicated that he was the third or fourth man handling a 25 
pound shell.  He was the gunner, so his last movement was to 
"shove" the 25 pound shell into the 90 millimeter gun.  
When he swung around, his hip gave out him, and he collapsed.  
He thereafter fell to the ground with pain.  He was then 
hospitalized at Letterman General Hospital for 12 or 13 days.  
While he was hospitalized, the veteran said that he was 
examined and given physical therapy.  He said that he was 
visited by Army representatives, who may have been doctors, 
and was told to either sign a piece of paper indicating that 
he would not sue the government for his hip condition, and be 
discharged, or to continue with his service.  The veteran 
said that since he was a young kid in his twenties, he had no 
idea what that meant, and that he was happy to get out of 
service.  So, he signed the papers and they sent him back to 
camp.  The veteran indicted that he was placed on a "no 
duty" status because of his hip injury.  The veteran 
testified that 32 days elapsed from the time he was 
hospitalized until the time he was discharged from the Army.  
The veteran stated that, within his first year of service 
separation, he was treated by Dr. L.P. for his left hip 
disorder.  The veteran indicated that Dr. L.P. had since 
died.  The veteran presented testimony regarding his left hip 
replacement.  The veteran indicated that he was currently 78 
years old, and that he had retired from working twenty years 
ago because his hip condition had worsened.  

After reviewing the evidence as presented above, the Board 
notes that the determinative issue is whether the veteran has 
a (left) hip disability which is related to an injury 
sustained in service, including aggravation of a preexisting 
condition.  In this regard, the Board finds the documentation 
from NPRC to the veteran's congressman, dated in 1976, is the 
most probative piece of evidence upon which to reopen this 
claim.  The veteran's descriptive testimony of the inservice 
injury of the left hip, and his consistent account of the 
inservice injury or aggravation throughout the years is also 
especially probative.  

Specifically, the 1976 NPRC document was received by the RO 
in April 1991, after the RO had issued the December 
1990 rating decision, and after the March 19, 
1991 notification to the veteran was sent.  First of all, 
considering the fact that the veteran's service medical 
records are presumed destroyed, any indication regarding the 
veteran's service record is especially probative.  Secondly, 
the letter is probative to the reopening of this claim 
because the NPRC conceded to the veteran's congressman that 
it had previously inadvertently sent erroneous information 
concerning the reason for the veteran's discharge, and that, 
in fact, he was discharged from service because he was unable 
to meet current physical standards for induction.  

The 1976 letter from NARA, therefore, proves that the veteran 
was discharged from service because of some type of a 
"physical condition."  The fact that there is documentation 
that the veteran was discharged from service at the 
convenience of the government, for some type of physical 
condition, coupled with the veteran's specific testimony 
wherein he described his injury in detail, and medical 
treatment he received thereafter in service, tends to prove 
that there was an inservice injury.  The lack of showing of 
an inservice injury has always been part of the basis for the 
RO's denial of the veteran's claim.  While this new evidence 
does not specify that the veteran injured his left hip in 
service, it does bolster the veteran's consistent contention 
that he was discharged from military service because of a 
physical ailment.  See Hickson, supra. 

Therefore, the evidence added to the record since the 
December 1990 rating decision, when reviewed in connection 
with evidence already of record, supports the veteran's 
allegation that his left hip disorder was incurred in or 
aggravated by service, and that current left hip 
symptomatology is related to service.  The newly received 
evidence adds to the record and has a significant effect upon 
the facts previously considered.  As such, the additional 
evidence is new and material as contemplated by 38 C.F.R. 
§ 3.156(a).  38 U.S.C.A. § 5108.  Accordingly, inasmuch as 
new and material evidence has been presented, the previously 
disallowed claim for service connection for a (left) hip 
disorder is reopened. 


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a left hip disorder 
is reopened.  To this extent, the appeal is granted.


REMAND

As was indicated in the decision above, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099- 2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991). 

The Board observes that the recently enacted legislation has 
expanded the VA's duty to notify the veteran and his 
representative, and has enhanced its duty to assist a veteran 
in developing the facts pertinent to his claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  In the context of this case, the 
veteran no longer has to present a well grounded claim in 
order to trigger VA's duty to assist in claim development, 
including after a claim for new and material evidence is 
reopened.

Therefore, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision on these claims at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

After reviewing the evidence of record in conjunction with 
the determination to reopen, the Board has observed that 
further development is warranted.  First, it is noted that in 
April 1989, the RO asked that a search be done in the Surgeon 
General Office (SGO), regarding the veteran's reported 
hospitalization at Letterman General Hospital.  While the RO 
in its May 1989 rating decision determined that no SGO 
records were found, the Board does not see any independent 
verification of the same, or any specific response to the 
RO's inquiry; other than the two morning reports that were 
later sent in August 1989. 

Somewhat related, but noted in the decision above, the 
morning report with an "end" date of October 27, 1943, 
indicates that three persons, including the veteran, were 
coming from being sick at the hospital.  One hospital listed 
was Letterman General Hospital, and the other hospital listed 
was Oakland Area State Hospital.  As the August 1989 records 
search failed to reveal information about the veteran in the 
files of the Oakland Area State Hospital, the RO should at 
this time search the record of the Letterman General 
Hospital.  In that regard, the veteran has consistently 
stated that he was hospitalized at Letterman after his 
inservice injury, even though the morning reports list him as 
being treated at Oakland Area State Hospital.  

Secondly, the RO should get official documentation from the 
NPRC about the veteran's discharge from service.  If the NPRC 
was able to, in 1976, clarify, retract an earlier issuance, 
and verify with the veteran's congressman that the veteran 
had been discharged for the convenience of the government, as 
being unable to meet current physical standards for 
induction, the NPRC should be able to at this time submit 
official documentation of the same for VA purposes.  

Lastly, the veteran should be afforded a VA orthopedic 
examination for his left hip.  As the case has been reopened, 
the Board must review the record de novo.  The RO in its 
original rating determination in 1979 found that the veteran 
had not submitted a claim for his hip until 30 years after 
service separation, and that in the absence of evidence 
showing an ongoing disability process, there was no basis for 
conceding service connection at that time.  In reviewing the 
record de novo, the Board notes that the veteran and several 
lay witnesses, including the wife of one of the veteran's 
treating physicians, have strongly indicated that the veteran 
has had a left hip disability since the time of service 
separation.  One treating physician has indicated that he 
treated the veteran as far back as 1956, with a hip disorder 
of several years duration.  Therefore, before the Board can 
render a disposition on the merits of this claim for service 
connection, an opinion regarding the etiology of his current 
left hip disorder, if possible, should accompany the record.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should make another attempt to 
secure reconstructive evidence of the 
veteran's service medical records through 
official channels.  In particular, as 
noted in the remand above, the RO should 
do another search for Surgeon General 
Office records that may pertain to the 
veteran's reported hospitalization from 
October 1943 to November 1943.  A search 
should also be made for records from the 
Letterman General Hospital, and the 
Oakland Area State Hospital.  The RO 
should also attempt to secure from the 
NPRC information regarding the reason for 
the veteran's discharge from service, 
and, in this regard, the RO should refer 
to the letter dated in October 1976 from 
the NPRC to the veteran's congressman.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
onset and etiology, if possible, of the 
veteran's current left hip disorder.  The 
claims folder must be made available to 
the examiner for review during the course 
of the evaluation.  The examiner is asked 
to provide an opinion as to whether it is 
as likely as not that the veteran's 
current residual disability with his left 
hip resulted from an alleged injury in 
1943.  In that regard, the examiner is 
asked to read and comment on the 
veteran's history of left hip problems 
since he was a teenager, and determine, 
if possible, whether a re-injury in 
service could have aggravated the left 
hip to the point of current disablement.  

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

5.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 


